DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an wireless channel sounding system requiring:
wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth; and a first processing system including at least one processor, in communication with the at least two radio frequency front ends to: provide the at least two baseband signals; and steer the respective transmit beams via 
With regards to claim(s) 19: the prior art fail to disclose a/an method requiring:
wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in azimuth and elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth, in combination with other limitations of the claim.
With regards to claim(s) 20: the prior art fail to disclose a/an non-transitory computer-readable medium storing instructions which, when executed by at least a first processing system of a wireless channel sounding transmitter of a channel sounding system including at least one processor, cause the at least the first processing system to perform operations requiring:
wherein each of the at least two phased array antennas is controllable to provide a respective transmit beam that is steerable in azimuth and elevation, and that comprises one of the at least two radio frequency channel sounding waveforms, and wherein faces of the at least two phased array antennas are arranged to provide a transmit beam coverage over 360 degrees in azimuth, in combination with other limitations of the claim.
With regards to dependent claim(s) 1-18; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas US 9331767

    PNG
    media_image1.png
    332
    566
    media_image1.png
    Greyscale

Zhang US 9300371

    PNG
    media_image2.png
    346
    670
    media_image2.png
    Greyscale

Strong US 20170117950 A1

    PNG
    media_image3.png
    642
    511
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844